Title: To Thomas Jefferson from Caspar Wistar, 17 January 1804
From: Wistar, Caspar
To: Jefferson, Thomas


               
                  Dr Sir
                  Philad Jany. 17. 1804
               
               I beg leave to present to you Mr Thos. Benger a native of Newfoundland who has resided many years near this city & is greatly respected here—He will be interesting to you on account of his efforts to improve the mode of preparing our black oak bark for exportation as a dye stuff & he goes to Washington to apply for a patent for his improvement. As Mr Benger can give you more information than I can do, relative to this new subject of Commerce, I will not tresspass upon your valuable time with any observations upon it. 
               	With the warmest sensations of gratitude & esteem I beg leave to subscribe myself your obliged friend & servt
               
                  C. Wistar Junr
               
             